DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 03/05/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 11-12, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WON (US 20160135143 A1).
Regarding claim 11, WON discloses:
A terminal ( Fig 50, UE with a controller, a transmitter/receiver) comprising: 
a receiver that receives a downlink control information (DCI) for scheduling a retransmission of a shared channel ( [0138], successive retransmission indicates that a PDSCH is transmitted in each DL subframe, Information associated with the number of DL subframes, through which PDSCHs that have 
a processor that controls a number of slots for use in the retransmission of the shared channel based on information, contained in the DCI, regarding the number of slots for use in the retransmission ( Fig 15,  [0138]-[0139], [0145],  BS determines the number of DL subframes where successive retransmission is to be executed and instructs UE to execute reception, the allocation of resource in the successive retransmission may be dynamically set through a DCI format, When the HARQ-ACK  indicates NACK, the retransmission may be performed by a BS; Fig 16, [0252], controller 1601 that controls the data successive retransmission, the timing of the transmission/reception of a DL/UL HARQ-ACK after data successive retransmission ).
Regarding claim 12,   WON discloses all the features with respect to parent claim 11 as outlined above.
wherein the number of slots for use in the retransmission is notified by higher layer signaling ( [0138], [0145], A point in time (a subframe) when the successive retransmission may be set by a higher signaling).

Claim 18 is the method claim corresponding to apparatus claim 11 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 11 respectively above.

Claim 19 is the system claim corresponding to apparatus claim 11 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 11 respectively above. In addition, WON teaches:
A base station ( Fig 49, eNB with a controller, a transmitter/receiver) comprises: 
a transmitter that transmits the DCI ( [0138], DCI format transmitted by BS); and 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over WON (US 20160135143 A1) in view of Tamaki ( US 20130114472 A1).
Regarding claims 13 and 14, WON  discloses all the features with respect to parent claims 11 and 12 as outlined above.
Won does not explicitly disclose:
wherein the processor controls a retransmission of the shared channel using a number of slots that is greater than, or equal to, the number of slots that is used in a shared channel transmission before the retransmission of the shared channel.
However, the teaching of wherein the processor controls a retransmission of the shared channel using a number of slots that is greater than, or equal to, the number of slots that is used in a shared channel transmission before the retransmission of the shared channel is well known in the art as evidenced by Tamaki.
Tamaki discloses:
wherein the processor controls a retransmission of the shared channel using a number of slots ( [0132],  PDSCH reception and the corresponding HARQ-ACK transmitted by the TDD WTRU per cell is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tamaki as mentioned above as a modification to WON, such that the combination would allow to use an offset value in DCI format, in order to represent a timing offset indicative of the number of subframes between the subframe of the scheduled downlink transmission and the subframe in which WTRU may receive successfully or un successfully that needs to be retransmitted.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over WON (US 20160135143 A1) in view of Ogawa (US 20130064212 A1).
Regarding claims 15-16, WON discloses all the features with respect to parent claims 11-12 as outlined above.
Won does not explicitly disclose:
wherein the processor controls the retransmission of the shared channel using a number of layers that is equal to, or less than, a number of layers that is used for a shared channel transmission before the retransmission of the shared channel.
However, the teaching of wherein the processor controls the retransmission of the shared channel using a number of layers that is equal to, or less than, a number of layers that is used for a shared channel transmission before the retransmission of the shared channel is well known in the art as evidenced by Ogawa.
Ogawa discloses:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ogawa as mentioned above as a modification to WON, such that the combination would allow to differ transmission data resource between initial transmission and retransmission, in order to prevent degradation of reception quality of control information, and reduce wasteful use of resource.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WON (US 20160135143 A1) in view of Tamaki ( US 20130114472 A1) and Ogawa (US 20130064212 A1).
Regarding claim 17, WON as modified by Tamaki discloses all the features with respect to parent claim 13 as outlined above.
WON as modified by Tamaki does not explicitly disclose:
wherein the processor controls the retransmission of the shared channel using a number of layers that is equal to, or less than, a number of layers that is used for a shared channel transmission before the retransmission of the shared channel.
However, the teaching of wherein the processor controls a retransmission of the shared channel using a number of slots that is greater than, or equal to, the number of slots that is used in a shared channel transmission before the retransmission of the shared channel is well known in the art as evidenced by Tamaki.
Tamaki discloses:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tamaki as mentioned above as a modification to WON ( modified by Tamaki), such that the combination would allow to use an offset value in DCI format, in order to represent a timing offset indicative of the number of subframes between the subframe of the scheduled downlink transmission and the subframe in which WTRU may receive successfully or un successfully that needs to be retransmitted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461